Citation Nr: 1430281	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-39 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to education benefits under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001 (Chapter 33 or Post-9/11 GI Bill).



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from August 18, 2009, to November 12, 2009. His service discharge report, DD Form 214, shows he was credited with two months and 25 days of net active service.  His character of service was uncharacterized and the narrative reason for separation was failed medical/physical procurement standards. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Board remanded this case.


FINDINGS OF FACT

1.  The Veteran's DD Form 214 shows that he served more than 30 continuous days of active duty, but received an uncharacterized discharge because he "failed medical/physical procurement standards."

2.  The Veteran has not been granted service connection for any disability.

3.  The Veteran is not shown to have been discharged from active duty due to a service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility to receive educational assistance benefits under the provisions of the Post-9/11 GI Bill are not met.  38 U.S.C.A.§ 3311 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.9520, 21.9640(a) (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veterans Claims Assistance Act of 2000 is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

A review of the evidence of record reveals that the Veteran is requesting entitlement to Chapter 33 or Post-9/11 GI Bill education benefits.  He does not claim nor does the evidence show that he served a minimum of 90 days of active duty service.  The Veteran contends, in essence, that he had over 30 days of active duty service and that his discharge was due to an eye disability which existed prior to service (EPTS).

An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and:

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service, 
(1) Continues on active duty; 
(2) Is discharged from service with an honorable discharge; 
(3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; 
(4) Is released from service characterized as honorable for further service in a reserve component; or 
(5) Is discharged or released from service for 
(i) A medical condition that preexisted such service and is not determined to be service connected; 
(ii) Hardship, as determined by the Secretary of the military department concerned; or 
(iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct;

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or

(c)
(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section- 
(i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607; 
(ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33; or 
(iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33. 
(2) An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following- 
(i) Identification information (including name, social security number, and address); 
(ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill-Active Duty (chapter 30) program."); 
(iii) The date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009.").  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed"). 

38 C.F.R. § 21.9520.

The Veteran did not serve for at least 90 aggregate days of active duty and is not therefore eligible for Chapter 33 benefits under 38 C.F.R. § 21.9520(a).  Thus, while the Veteran appears to be arguing for eligibility under that provision and under subcategory (5)(1), he is not eligible due to the amount of time in service.

The Veteran did service a minimum of 30 continuous days.  However, he was discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b).  The Board remanded this case to determine if the Veteran had been service-connected for any disability.  In an April 2010 rating decision (located in VA's Virtual System), service connection for corneal ectasia was denied; the Veteran disagreed with that determination, and he was issued a statement of the case in August 2012.  However, he did not perfect an appeal.  Thus, eligibility is not established under 38 C.F.R. § 21.9520(b).  

The provisions of 38 C.F.R. § 21.9520(c) are not met as there is no evidence of an irrevocable election being made in this case.  The DD Form 214 reflects that the Veteran was not contributing to a post-Vietnam Era Veterans' Educational Assistance Program.  

Accordingly, the criteria for basic eligibility to receive education assistance benefits under the provisions of the Post-9/11 GI Bill are not met.


ORDER

Entitlement to education benefits under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


